DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 07/08/2021 has been entered.   Upon entering the submission, claims 1, and 6 are amended. Claims 10-12 are cancelled.  Claims 1-9, and 13-16 are pending. 
  
Response to Amendment
The Amendment by Applicants’ representative Mr. Jeffrey S. Bergman on 07/08/2021 has been entered.
   
Claim rejection under 35 U.S.C.§103(a)
 
Applicants amend claims 1 and 6 by further limiting the additional at least compound in the claimed composition selected from the group consisting of 2-(alkoxy)phenols, 4-(alkoxy)phenols, 2-(alkyl)phenols, 4-(alkyl)phenols, (alkyl)catechols, (alkyl)hydroquinones, and alkoxybenzenes, wherein the alkoxy is selected from the group consisting of tert-butoxy 2,2-dimethylpropoxy and isopropoxy and the alkyl is selected from the groups consisting of tert-butyl, 2,2-dimethylpropyl and isopropyl.  Said composition can be used as an economical polymerization inhibitor.  In addition, Applicants argue that the cited `244 patent does not teach a composition that comprises 0.1 to 10,000 ppm of at least one compound selected from the group consisting of 2-(alkoxy)phenols, 4-(alkoxy)phenols, 2-(alkyl)phenols, 4-(alkyl)phenols, (alkyl)catechols, (alkyl)hydroquinones, and alkoxybenzenes, wherein the alkoxy is selected from 
    PNG
    media_image1.png
    110
    127
    media_image1.png
    Greyscale
, which is different from the additional 2-, or 4-phenol derivatives of claim 1.  Applicants’ amendment and argument are sufficient to overcome the rejection.  The rejection is hereby withdrawn.   Claims 1-5 are allowed.
	
Rejoinder
Claims 1-5 are direct to an allowable product. Pursuant to the procedures set forth in MPEP §821.04(B), claims 13-16 drawn to a process for the preparation of a composition according to claim 1 are rejoined for further examination. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 05/04/2020 is hereby withdrawn.  In view In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusions
Claims 1-9, and 13-16 are allowed.

		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 

/YONG L CHU/Primary Examiner, Art Unit 1731